Order issued .Jiiiuarv 3, 2013




                                             In The
                                    Qtntrt ni
                                           q.irah
                        Fitt1! Thtrirt nf ixa at la11a
                                      No. 05-12-01 700-CV


                       IN RE ZOE MICHELLE .JACKMAN, Relator


                 Original Proceeding from the 255th judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. I)F07-10155-S


                                         ORDER
                         Before Justices O’Neill, Francis. and Murphy

       Based on the Court’s opinion of this date, we 1)ENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.



                                                          ii
                                                                / /         /11
                                                               ./       /
                                                                                   —        7
                                                                    I                   7


                                                    MJ.Ô’NEILL’
                                                    JUSTICE